COURT OF APPEALS FOR THE
                         FIRST DISTRICT OF TEXAS AT HOUSTON

                                          ORDER

Appellate case name:        George Wood v. Matthew D. Wiggins, Jr.

Appellate case number:      01-18-00630-CV

Trial court case number:    11-CV-0336

Trial court:                405th District Court of Galveston County

        Appellant, George Wood, filed his appellant’s brief and concurrently has filed an
unopposed motion to exceed the word limit for a brief by 3,300 words. Computer-generated
appellate briefs are limited to 15,000 words unless the Court grants a request to exceed the
word limit. TEX. R. APP. P. 9.4(i)(2)(B), (4). Appellant’s certificate of compliance, which
is attached to his brief, states that appellant’s 105-page brief contains 2,622 words. See
TEX. R. APP. P. 9.4(i)(3). Our cursory review of appellant’s brief indicates that it exceeds
20,000 words, see TEX. R. APP. P. 9.4(i)(1), which is greater than the 18,300 words that
appellant requested.
       Accordingly, we strike appellant’s brief. We order appellant to file a brief that does
not exceed 18,000 words within 15 days of the date of this order.
       It is so ORDERED.

Judge’s signature:  /s/ Evelyn V. Keyes
                  Acting individually          Acting for the Court


Date: January 9, 2020